Appeal and cross appeals from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered October 24, 2006 in a personal injury action. The order, insofar as appealed and cross-appealed from, upon reargument and renewal, denied that part of plaintiffs motion for partial summary judgment on liability against defendants Lorraine Richardson and Dwayne Richardson and against defendants Richmond Farms Dairy, LLC, and John Richmond, individually and doing business as Richmond Farms Dairy, LLC and/or doing business as Richmond and Sons, denied the cross motion of defendants Richmond Farms Dairy, LLC, and John Richmond, individually and doing business as Richmond Farms Dairy, LLC and/or doing business as Richmond and Sons, for summary judgment, and denied the cross motion of defendants Lorraine Richardson and Dwayne Richardson seeking a determination with respect to vicarious liability.
It is hereby ordered that the order so appealed from is unanimously modified on the law by granting that part of the motion of plaintiff for partial summary judgment on liability against defendants Lorraine Richardson and Dwayne Richardson and by granting the cross motion of defendants Richmond Farms Dairy, LLC, and John Richmond, individually and doing business as Richmond Farms Dairy, LLC and/or doing business as Richmond and Sons, and dismissing the complaint against them and as modified the order is affirmed without costs.
Same memorandum as in Miller v Richardson (48 AD3d 1298 [2008]). Present—Scudder, P.J., Smith, Centra, Lunn and Peradotto, JJ.